Citation Nr: 0413727	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
VA improved pension benefits in the amount of $22,809.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from October 1965 to January 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Albuquerque, New Mexico, Regional Office (RO).  In January 
2002, the veteran testified before the undersigned at a 
Travel Board hearing.  

At his hearing, the veteran raised the issue of entitlement 
to improved pension benefits.  The Board refers this issue to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a July 1996 rating decision, entitlement to pension 
benefits was granted.  

2.  In a July 1996 letter, the veteran was notified that his 
claim for VA pension had been approved effective June 1, 
1996; he was told that the amount of his pension was based on 
his report of wage income only and that VA considered him to 
have no income from the Social Security Administration (SSA); 
he was advised that his pension rate depended on his income 
and the number of his dependents and that it was his 
responsibility to report his income from all sources; he was 
told not to cash his VA pension check if his income had 
changed; he was told to immediately notify VA of any change 
in income status.  

3.  In January 1997, the veteran's annual eligibility 
verification report (EVR) was received in which the veteran 
reported that he and his wife had separated, that his wife 
had wage income in 1997 and that his child expected to have 
wage income 1998, and that his family had no income from SSA.  

4.  In February 1997 and July 1998, the AOJ notified the 
veteran of his rate of pension benefits and that VA 
considered him to have no SSA benefits; he was notified of 
his obligation as a pension recipient to report all income 
from all sources as well as any changes thereto and that his 
pension award was based on his family income.

5.  The veteran began receiving benefits from SSA in 1996, 
but did not promptly notify VA of the change in his income.

6.  The RO retroactively terminated the veteran's improved 
pension benefits based on the increase in his family income 
from SSA benefits effective June 1, 1996.

7.  The retroactive termination of the veteran's improved 
pension benefits from June 1, 1996, resulted in the creation 
of an overpayment subject to this appeal.

8.  The veteran's failure to promptly report his receipt of 
SSA benefits was done with the intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
with resulting loss to the government; in addition, when he 
purposely reported that his SSA income was zero, he engaged 
in willful misrepresentation of a material fact and willful 
failure to disclose a material fact, with the intent of 
retaining VA benefits that he was not entitled to receive.

9.  The veteran's actions of initially failing to report his 
SSA income and in misreporting that income resulted in the 
creation of the overpayment at issue.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $22,809 
of the veteran's improved pension benefits is precluded by a 
finding of bad faith and misrepresentation on the part of the 
veteran.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.965(b) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West 2002), 
is not applicable to cases involving waiver of indebtedness.  
Barger v. Principi, 16 Vet. App. 132 (2002).

In May1996, the veteran applied for VA pension benefits via a 
VA Form 21-526.  In that form, the veteran reported that he 
was a college graduate who last worked the previous year due 
to medical disabilities.  He reported that he was married and 
had one 16-year-old child.  He indicated that his family's 
income for the 12 months prior to his claim was derived from 
wages.  He reported that they had no income from SSA by 
printing a zero in the box provided for SSA income.  He 
indicated that he had applied for SSA benefits, but had not 
been awarded benefits thus far.  

In a July 1996 rating decision, the veteran was granted 
entitlement to pension benefits.  In a July 1996 letter, he 
was notified that his claim for VA pension had been approved 
effective June 1, 1996.  He was told that the amount of his 
pension was based on his report of wage income only.  It was 
noted that his SSA family income was zero.  The veteran was 
advised that his pension rate depended on his income and the 
number of his dependents.  He was specifically notified that 
the laws controlling improved pension benefits were based on 
his income and dependency status and that it was his 
responsibility to report his income from all sources.  He was 
clearly advised how his improved pension benefits had been 
calculated and what VA had considered his income.  He was 
told that if the amount was incorrect and, that specifically, 
if his family was now receiving benefits from any other 
source, to include SSA, he should not cash his VA pension 
check, he should return the check and advise VA of the amount 
and source of the new income and his award would be 
readjusted.  He was notified that if he did cash his check, 
it would be his responsibility to repay any overpayment that 
might occur.  He was also notified to tell VA immediately if 
his family income changed, his net worth changed, or if his 
dependency status changed.  

In January 1997, the veteran's annual EVR was received.  In 
that EVR, he reported that he and his wife had separated and 
were living apart as of November 1996.  He reported that his 
wife had wage income in 1997 and that his child expected to 
have wage income 1998.  He reported that he had no earned 
income.  He reported that his family had no income from SSA 
by inserting a zero in the spaces provided for SSA income.  

In a February 1997 letter the veteran was notified of his 
rate of pension benefits.  He was advised that VA considered 
him to have no SSA benefits.  He was told to notify VA 
immediately of any change in his income and that his pension 
benefit rate depended on his income.  He was provided a VA 
Form 21-8768 in which the veteran was informed of his 
responsibility to promptly report any changes in his family 
income or net worth and that, when reporting income, he was 
to report the total amount and sources of all income 
received..  

In a July 1998 letter, the veteran was notified that his 
daughter had been added to his benefits as a school child 
over the age of 18 and attending school.  He was told to 
notify VA immediately of any change in his income and that 
his pension benefit rate depended on his income.  He was 
provided a VA Form 21-8768 in which the veteran was informed 
of his responsibility to promptly report any changes in his 
family income or net worth and that, when reporting income, 
he was to report the total amount and sources of all income 
received..  He was notified to tell VA immediately if his 
family income changed, his net worth changed, or if his 
dependency status changed.  

Thereafter, VA received information that the veteran was 
receiving SSA income.  In an August 1998 letter, the veteran 
was told that VA received information showing that he had SSA 
income and that VA planned to terminate his benefits.  He was 
provided an opportunity to report his SSA income from June 1, 
1996 onward.  

The veteran requested a hearing, however, he cancelled the 
request.  In September 1998, VA again requested income 
information from the veteran to include his SSA income.  No 
information was forthcoming from the veteran.

In October 1998, an EVR was received in which the veteran 
reported that he was in receipt of SSA income.  

In a November 1998 determination, VA retroactively terminated 
the veteran's improved pension benefits based on the fact 
that his SSA income combined with his family's income was 
excessive for receipt of VA improved pension benefits 
effective June 1, 1996.  

Also, in November 1998, VA requested information with regard 
to the veteran's dependency status.

Thereafter, the veteran was notified that the retroactive 
termination of his improved pension benefits resulted in the 
creation of an overpayment in the amount of $22,809.  The 
veteran requested a waiver of the recovery of that debt.  In 
written correspondence and at his personal hearing, the 
veteran maintained that he could not afford to repay the debt 
and any forced repayment would cause financial hardship.  He 
indicated that his wife's job had been eliminated due to 
plant closures and that she had taken care of him since 1998 
due to his poor health.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  For 
"misrepresentation," there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact. The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b).  "Bad faith" refers to "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2).  Conduct by a 
claimant undertaken with intent to seek an unfair advantage, 
with knowledge of the likely consequences, and with resulting 
loss to the government is required for a showing of bad 
faith.  Id.  In Richards v. Brown, 9 Vet. App. 255 (1996), 
the United States Court of Appeals for Veterans Claims ("the 
Court") found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  

In this case, in his application for pension benefits, the 
veteran indicated that he had no SSA income, but was seeking 
SSA benefits.  When he was awarded VA improved pension 
benefits, he was clearly notified of his obligation to report 
all income from all sources as well as any changes thereto 
and that his pension award was based on his family income.  
He was specifically told not to cash the VA pension check if 
his income had changed.  He was told to notify VA of the 
change.  SSA income was specifically referenced.  In two more 
letters, the veteran was again notified of his obligation to 
report all income from all sources as well as any changes 
thereto and that his pension award was based on his family 
income.  The veteran was repeatedly told that VA did not 
consider him to have SSA income and that his rate of benefits 
was based on his income as he had reported.  

VA was not told by the veteran of his SSA income.  Rather, 
the SSA informed VA that the veteran was receiving SSA 
income.  When confronted with this information, the veteran 
eventually provided his SSA income information, but not 
beforehand.  Rather, in his prior EVR, he reported that he 
had zero income from SSA, the same as he reported on his 
initial application.  

In sum, despite the clear notifications by the RO, the 
veteran deliberately failed to report his SSA income.  Not 
only did he fail to report it, he intentionally misstated it 
on his EVR.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his/her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran 
failed to promptly report his SSA income and did so with the 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and with resulting loss to the 
government.  This action constituted bad faith.  

In viewing his January 1997 EVR, the veteran reported that he 
had zero income from SSA.  This occurred after he was 
specifically told to report any changed income to include 
from SSA and to not accept VA pension benefits if his income 
had changed.  When the veteran wrote the zero on the form, he 
engaged in willful misrepresentation of a material fact and 
willful failure to disclose a material fact, with the intent 
of retaining VA benefits that he was not entitled to receive.  
That action constituted misrepresentation. 

As a result of both the veteran's bad faith and 
misrepresentation, the overpayment was created.  By failing 
to accurately and fully report his family income and by 
specifically indicating that he had no income from SSA, the 
veteran concealed relevant financial information.  The 
veteran's actions cannot be deemed to be non-willful or mere 
inadvertence in light of the clear and specific instructions 
provided by the AOJ and the notifications provided by the AOJ 
as well as the clear space of the EVR entitled "Social 
Security."  The decision to enter a zero was an intentional 
act.

The Board finds that the veteran purposely did not inform the 
VA that he had SSA income in order to maintain his receipt of 
VA improved pension benefits.  That is, the veteran willfully 
refused to inform the VA accurately of his family income so 
that he could wrongfully receive VA benefits to which he was 
not entitled.  The veteran engaged in deceptive behavior on 
more than one occasion.  He cashed the VA pension check after 
being told not to if his income had changed, which it had; he 
misreported his income on his EVR; and he continued to keep 
his pension payments.  Thus, it was not a one-time 
occurrence.  As such, the Board finds that he did in fact 
deceive the VA.  Likewise, the Board does not find that the 
veteran lacked the requisite knowledge of the likely 
consequences of failing to report his family income in its 
entirety.  As indicated, he was fully informed that an 
overpayment which would be subject to recovery could result 
from a failure to accurately report his family income.  He 
was informed of this fact on more than occasion by VA and was 
provided VA Forms 21-8768 which also informed him of his 
obligations and the consequences of his failure to accurately 
report his family's income.  The veteran is college-educated 
and was provided all of the requisite information.  There is 
no evidence that the veteran did not understand his 
obligations.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the veteran 
acted in bad faith when he failed to notify VA that he was 
getting SSA benefits and then he misrepresented this fact 
thereafter on a subsequent EVR.  His actions constitute bad 
faith and misrepresentation in his dealings with VA.  When 
the overpayment of VA benefits results from such bad faith 
and misrepresentation on the part of the veteran, waiver of 
this debt is precluded by law, regardless of the veteran's 
current financial status to include financial hardship or any 
of the other elements of the standard of equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

Waiver of recovery of an overpayment in the reduced amount of 
$22,809 of the veteran's improved pension benefits is 
precluded by a finding of bad faith on the part of the 
veteran.


ORDER

Waiver of recovery of an overpayment in the amount of $22,809 
of the veteran's improved pension benefits is precluded by a 
finding of bad faith and misrepresentation on the part of the 
veteran.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



